IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION2020 OK 70Case Number: SCBD-6971Decided: 09/14/2020THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2020 OK 70, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT FOR OFFICIAL PUBLICATION. 


IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION FOR NONPAYMENT OF 2020 DUES


ORDER OF SUSPENSION FOR NONPAYMENT OF DUES


On August 28, 2020, the Board of Governors of the Oklahoma Bar Association filed an Application for the suspension of Oklahoma Bar Association members who failed to pay dues for the year 2020 as required by the Rules Creating and Controlling the Oklahoma Bar Association (Rules), 5 Ohio St. 2011, ch. 1, app. 1, art. VIII, §1 and in compliance with SCAD 2020-24 and SCAD 2020-29. The Board of Governors recommended that the members whose names appear on the Exhibit A attached to the Application be suspended from membership in the Oklahoma Bar Association and from the practice of law in the State of Oklahoma, as provided by the Rules, 5 Ohio St. 2011, ch. 1, app. 1, art. VIII, §2.
This Court finds that on or about April 1, 2020, the Executive Director of the Oklahoma Bar Association notified by certified mail all members delinquent in the payment of dues and/or expense charges to the Oklahoma Bar Association for the year 2020. The Board of Governors have determined that the members set forth in Exhibit A, attached hereto, have not paid their dues and/or expense charges for the year as provided in the Rules.
This Court, having considered the Application of the Board of Governors of the Oklahoma Bar Association, finds that each of the Oklahoma Bar Association members named on Exhibit A, attached hereto, should be suspended from the Oklahoma Bar Association membership and shall not practice law in the State of Oklahoma until reinstated.
IT IS THEREFORE ORDERED that the attorneys named as set forth on Exhibit A, attached hereto, are hereby suspended from membership in the Association and prohibited from the practice of law in the State of Oklahoma for failure to pay membership dues for the year 2020 as required by the Rules Creating and Controlling the Oklahoma Bar Association.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 14TH DAY OF SEPTEMBER, 2020.

/S/CHIEF JUSTICE


ALL JUSTICES CONCUR


 

 
 Kerry L. Balentine, OBA No. 12204
424 Gold St.
Shelby, NC 28150
Jessica Ann Bates, OBA No. 22485
30 El Perro Dr.
Saint Peters, MO 63376-1127
Jake Randal Boazman, OBA No. 21606
448 US Hwy 60/70/84
Clovis, NM 88101
Scott Alan Briggs, OBA No. 17380
13525 Green Cedar Ln.
Oklahoma City, OK 73131
Randolph D. Bunn, OBA No. 11775
10301 S. 69th East Ave.
Tulsa, OK 74133-6722
Charles Robert Burton IV, OBA No. 14195
The Burton Law Firm, P.C.
1611 South Utica Ave., #335
Tulsa, OK 74104-4909
Jade Caldwell, OBA No. 31820
12316A N. May Ave., Ste. 216
Oklahoma City, OK 73120
Terri Dill Chadick, OBA No. 17855
U of A Law School
1045 W. Maple St.
Waterman Hall Room 189
Fayetteville, AR 72701
Renee Colbert, OBA No. 10623
1900 Main St., Ste. 235-11
Canonsburg, PA 15317-5861
Julianna Gail Deligans, OBA No. 19792
100 North Broadway
Chase Tower, Suite 2900
Oklahoma City, OK 73102
Kathy S. Fry, OBA No. 17285
P.O. Box 1886
Owasso, OK 74055
Jaime Stone Hammer, OBA No. 22799
465 Nottingham Drive
Auburn, AL 36830
Jacob Russell Lee Howell, OBA No. 30874
20 S. 7th Street
Van Buren, AR 72956
Emilie P. Kirkpatrick, OBA No. 21257
1901 N. Classen, Ste. 100
Oklahoma City, OK 73106
Julie Ann Lambeth, OBA No. 32298
8117 Preston Rd., #530
Dallas, TX 75225
Joan Marie Lamson, OBA No. 18756
3709 N. Miller Ave.
Oklahoma City, OK 73112
Deborah M. Wotring Landis, OBA No. 11582
2777 Allen Parkway, 7th Flr.
Houston, TX 77019
Olivia Denton Lucas, OBA No. 30460
1470 Walnut St., Ste. 300
Boulder, CO 80302
Paul D. Meunier, OBA No. 6161
7601 Debeaubien Dr.
Orlando, FL 32835-8127
Brandon Scott Nichols, OBA No. 18973
215 N. Cooke Tr.
Edmond, OK 73034
Lisa Patel, OBA No. 11325
4639 S. Quaker Ave.
Tulsa, OK 74105-4721
Thomas Edward Quirk, OBA No. 30793
P.O. Box 849
780 FM 1626
Manchca, TX 78652-0849
Annie K. Schmitt, OBA No. 30881
2703 E. 9th St.
Tulsa, OK 74112
Linda Lee Schoen, OBA No. 17133
P.O. Box 430
Geneva, IL 60134
Robert Carlyle Scott, OBA No. 22709
1120 NW 51st Street
Oklahoma City, OK 73118
Michael T. Sheffield, OBA No. 8154
1008 S. Madison
Amarillo, TX 79101
Jay Tayar Silvernail, OBA No. 22807
P.O. Box 12369
Oklahoma City, OK 73157-2369
Michael Gene Smith, OBA No. 19994
9857 N. 2210 Rd.
Arapaho, OK 73620
Nataliya Kharmats Tipton, OBA No. 32556
650 Westcross St., UNIT 23
Houston, TX 77018
Kenneth Shane Walker, OBA No. 19628
1722 N. College Ave., Ste. C #224
Fayetteville, AR 72703
Brandon Duane Watkins, OBA No. 18868
713 NE 4th Street
Perkins, OK 74059
Donald Ray Wheat, OBA No. 9510
12817 Ponderosa Blvd
Oklahoma City, OK 73142-2292
Haskell Doak Willis, OBA No. 9703
400 South Muskogee Ave.
Tahlequah, OK 74464
Kenneth Carl Wright, OBA No. 9916
121 S. Orange Ave., Ste. 1500
Orlando, FL 32801
 
 

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA